Spencer, Ch. J,
delivered the opinion of the Court. It was decided by this Court, in the cases of Jackson v. Sears, (10 Johns. Rep. 435.) and Jackson v. Stevens, (16 Johns. Rep. 110.) that a grant in fee, by the husband and wife, of *304the wife’s lands, the deed not being acknowledged by her according to the statute, passed only the husband’s interest, and that the estate, after his death, reverted to her and her heirs. At the common law, the alienation of a husband, who was seised in right of his wife, worked a discontinuance of her estate. This was remedied by the statute of 32 H. VIII. ch. 28. s. 6., and which has been re-enacted here, (1 Greenleafe’s Ed. L. N. Y. 393.) and continued in the successive revisions of the statutes. The act was passed the 3d of March, 1787. The 2d section declares, that no fine, feoffment, or other act, made or done by the husband only, of lands, the inheritance or freehold of the wife, during coverture, shall work a discontinuance, or be prejudicial or hurtful to the wife, or her heirs; but that the wife, and her heirs, shall and may enter into all such lands, and hold the same according to their rights and titles therein, as if no such fine, feoffment, or other act, had been done.
The deed to Reilly, in January, 1788, although the wife joined in it, was not within this statute, for it was an act entirely null and void as to her. The statute intended, where the conveyance was to devest her right, that she should aliene according to law, that is, by a deed acknowledged by her before a magistrate thereto authorized. That deed then operated only as a deed from Ryers, and did not devest the right of his wife, or her heirs.
When, therefore, Reilly re-conveyed to Ryers, the latter acquired no new right, but was merely re-invested with hig former estate, the right to the possession during the coverture. The mortgage to the new loan officers, in 1792, by Ryers, is open to the, same remarks. It had no effect on the wife’s rights.
It becomes wholly unnecessary to consider the effect of Ryers’ mortgage to Wain, in June, 1800, for this action was brought within seventeen years thereafter.
Cornelia Ryers died in July, 1795, and it becomes a question, whether the continuance of G. Ryers in possession from that time "until his death, in January, 1802, acquired the character of a hostile and adverse possession as against the heirs of his wife. It is asserted by the defendant’s counsel, that his possession became hostile and adverse imme*305diaiely after the death of his wife, and they rely on the facts of his having erected buildings on the premises as early as 1796, and his claiming the premises to be bis property.
We must consider Mrs. Ryers as entitled to that part of the Corson estate which she possessed before her marriage with Ryers, and which he possessed during the coverture, and afterwards in severalty. There is no evidence that the co-parceners ever made partition, but thé undisturbed possession of one moiety of the Corson estate, by Simonson, and of the other by Mrs. Ryers and her husband, authorizes a presumption of a release among the co-parceners.
As to the right of Cornelia Corson to recover, the counsel for the defendants makes no objection. Indeed, there is no pretence to controvert it. She was a feme covertw hen Mrs. Ryers died, in 1795, and she continued so until December, 1810, when she was divorced a vinculo matrimonii. She, and her brother John Simonson, according to the 5th rule of descent, (1 Greenl. Ed. L. N. Y. 207.) inherited the share which their mother Mary would have inherited had she survived ; and, consequently, Cornelia Corson became entitled to one fourth part of the premises, this suit being brought within seven years after she became discovert.
As to Elizabeth Sebring, she was married to Jacob Se-bring before Mrs. Ryers's death. Sebring died in 1803. Unless, then, G. Ryers merely continuing in possession after the death of his wife, in 1795, claiming the premises as his, and erecting buildings thereon, constitutes an adverse possession, there is nothing to bar Mrs. Sebring's right to recover. It is observable, that G. Ryers made no conveyance of the premises after the death of his wife, until the 5th of June, 1800, when he executed a mortgage to Wain. I put out of view the deed to Reilly, and his conveyance to G. Ryers, as void and nugatory acts; Ryers must be considered as holding and enjoying the premises in consequence of his marital rights, and he was a tenant at sufferance after the death of his wife. “ An estate at sufferance is where one comes into possession of land by lawful title, but keeps it afterwards without any title at all.” (2 Bl. Com. 149.) “ And this estate may be destroyed whenever the true owner shall make an actual entry on the lands, and oust the tenant,; *306for, before entry, he cannot maintain an action of trespass against the tenant by sufferance, as he might against a stranger, and the reason is, because the tenant being once ® by a lawful title, the law, which presumes no wrong in any man, will suppose him to continue upon a title equally lawful; unless the owner of the land, by some public and avowed act, such as entry is, will declare his continuance to be tortious, or, in common language, wrongful.” (2 Bl. Com. 149, 150.) We perceive, then, that Ryers’ continuance in possession after the termination of the estate he held in right of his wife, was a tenancy at sufferance, not tortious as regarded the true owners,, and, consequently, not hostile or adverse to their right. His claim of title, and building on the premises, can have no effect, for it does not appear that this was ever brought home to the knowledge of the lessors. I do not mean to admit, that had the claim been known to them, that a mere claim of title by a tenant at sufferance would create a disseisin, or a possession adverse to the true owner. It is unnecessary to decide upon the operation of the mortgage by Ryers to Wain, in 1800, or whether that constituted an adverse possession, although I am of opinion it did not j and that there never was an adverse possession until Cairns’ entry, subsequent to the sale in 1805. But, if it be admitted, that an adverse possession commenced in 1800, it does not bar the right of entry of Mrs. Sebring. There is no doubt, that a party has, in eVery event, twenty years to make an entry; and if under disability when the right or title of entry first accrued, then such person may, notwithstanding twenty years have expired, bring an action, or make an entry, within ten years after the disability is removed. Mrs. Sebring having become discovert in 1803, cannot avail herself of this provision of the statute, giving her ten years after the disability removed. Still she is not in a worse situation in consequence of her disability, than a person having no disability. She has her Ml twenty years to make her entry, from the period of her dispossession, which, at all events, did not take place until 1800, and this suit was instituted in 1817. (Smith v. Burtis, 9 Johns. Rep. 181. 3 Johns. Ch. Rep. 136, 137.) I have been more particular in stating the reasons of the deck *307si on of the Court in this case, than was necessary, as all the principles were decided by this Court upon a state, of facts between the same lessors and Cairns, on a former occasion, but that decision was not reported. We then decided, that Myers3 continuance in possession was not adverse, and that the lessors were not barred by the statute of limitations.
The deed from Jacob Behring, and Elizabeth his wife, to Simonson and Muffie, for one third of the real estate whereof Jacob Corson died seised, dated the Sd of April, 1776, was not given in evidence in the former case 5 but the defendants claim no title under that conveyance, and have not connected themselves with it, and have not relied upon it in the argument. No effect, therefore, can be attributed to it, especially as Mrs. Myers possessed one half of the whole Corson property before her marriage with Myers, and as he, alsos by virtue of that marriage, possessed to the same extent. There must be judgment for the plaintiff for three fourths of the premises in question.
Judgment for the plaintiff, accordingly.